Title: From Thomas Jefferson to James Maxwell, 11 May 1791
From: Jefferson, Thomas
To: Maxwell, James



Sir
Philadelphia May 11. 1791.

Being about to leave town, and not likely to return till the middle of next month, I am to acknowlege the reciept of your favor of Apr. 2. and to ask of you, if you should forward the cyder within that period, that you will be so good as to address it with your letter to ‘Mr. Henry Remsen, chief clerk of the Secretary of state at Philadelphia,’ who will remit the amount: otherwise if addressed to me the letter would remain unopened till my return. I am afraid the weather is getting full warm for it’s removal: however of this you are the best judge, and what ever you do herein will be thankfully acknowleged by Sir Your most obedt. humble servt,

Th: Jefferson

